Exhibit 10.25

 

Federated Investment

  

Management Companies

  

Federated Kaufmann Fund

  

140 East 45th Street

  

43rd Floor

  

New York, N.Y. 10017

  

212-922-0123 Phone

www.federatedinvestors.com

  

LOGO [g16608g82p37.jpg]

 

October 19, 2009

Threshold Pharmaceuticals, Inc.

1300 Seaport Boulevard

Redwood City, CA 94063

Fax: (650) 474-2529

Attn: Joel A. Fernandes, Senior Director, Finance and Controller

 

 

Re:

   Board Designee

Dear Mr. Fernandes:

Reference is made to that certain Securities Purchase Agreement (the “SPA”),
dated September 29, 2009, by and among Threshold Pharmaceuticals, Inc. (the
“Company”), Federated Kaufmann Fund, and the other investors that are
signatories thereto. The Company is hereby instructed that Federated Kaufmann
Fund has no intention, whether now or in the future, to exercise its right to
designate a nominee to the Board of Directors of the Company pursuant to
Section 4.7 of the SPA. Federated Kaufmann Fund hereby waives, now and forever,
its rights under Section 4.7 of the SPA.

 

Very truly yours,

FEDERATED KAUFMANN FUND

By:

 

/s/ Hans P. Utsch

Name:

  Hans P. Utsch

Title:

  Vice President, Federated Global Investment Management, as attorney in fact
for Federated Kaufmann Fund, a portfolio of Federated Equity Funds